Citation Nr: 0813407	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
of the left foot with hallux rigidus, status-post 1st 
metatarsal osteotomy and cheilectomy of the 5th 
metatarsophaleangeal joint (hereinafter referred to as a 
"left foot disability").


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO conducted before the undersigned Veterans Law Judge.  
During that hearing, he also testified regarding a claim for 
a temporary total rating beyond April 30, 2005 for 
convalescence based on surgical treatment for his service- 
connected left foot disability.  A transcript of that hearing 
is of record.

In an August 2007 decision, the Board denied the veteran's 
claim and remanded the matter of his claim for a temporary 
total rating beyond April 30, 2005, for convalescence based 
on surgical treatment for his service-connected the left foot 
disability to the RO.

The veteran appealed that part of the Board's August 2007 
decision that denied his claim for an increased rating for 
his left foot disability to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court").  In that litigation, a Joint Motion for Partial 
Remand was filed by the appellant and the VA General Counsel, 
averring that remand was required to enable the Board to 
provide further explanation regarding the reasons and bases 
for its decision.  In an Order of February 2008, the Court 
vacated that part of the Board's decision regarding his claim 
for an increased rating for his left foot disability and 
remanded the matter, pursuant to the parties' joint motion.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected left foot disability has been 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7899-7804 (2007), for painful scars.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).  A 20 percent rating is 
assigned for moderately severe impairment, and a 30 percent 
rating is assigned for severe impairment.  Id.  With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  Id. These provisions were addressed in the 
Board's prior decision.

In VAOGCPREC 9-98, VA's General Counsel held that Diagnostic 
Code 5284 was potentially based on loss of range of motion.  
Depending on the nature of the foot injury, therefore, 
Diagnostic Code 5284 may require consideration under sections 
4.40 and 4.45.

In the Joint Remand described above, the Court found that the 
Board did not adequately explain how a rating for a painful 
scar under the skin criteria overlapped with pain due to 
orthopedic impairment.  See Esteban v. Brown, 6 Vet. 
App. 259, 251 (1994) (to the effect that all disabilities 
from a single disease entity should be rated separately).  It 
was further noted that if the evidence was insufficient to 
determine the overlapping manifestations of the veteran's 
service-connected left foot disability, additional evidence 
should be obtained.

The VA records, dated in March 2005, indicate that the 
veteran had pain and tylomas at the first and fifth 
metatarsophalangeal (MTP) joint of the left foot.  He 
underwent a first metatarsal osteotomy of the left foot and a 
cheilectomy of the 5th MTP joint of the left foot.

When examined by VA in January 2006, there was no report of 
any abnormal motion, crepitus, edema, effusion, fatigability, 
instability, or muscle atrophy.  There were skin 
abnormalities.  There was a deformity or structural 
abnormality of the foot with bilateral flat feet noted.  
Range of motion of the 1st MTP joint on the left was normal.  
Painful calluses that impacted all areas of activity were 
noted and the hallux rigidus of the left foot was associated 
with the calluses.

During his March 2007 Board hearing, the veteran said he had 
left foot surgery in March 2005, after which his foot was 
dressed, wrapped and placed in a special boot and he was 
advised not to bear weight.  He used crutches for two or 
three months until about July when he was able to place 
weight on his foot.  He was unable to fully return to work 
until late August when the special boot was removed and he 
had to hire a driver to drive his truck so he could make 
scheduled deliveries.  The veteran complained of left foot 
swelling, numbness, and calluses under his toes that were 
painful and required trimming, with shooting pain up his left 
leg.  He had pain under his big and little toes.  His wife 
testified that the veteran's foot swelled and he complained 
of pain and kept it elevated at home.

The Board is of the opinion that the veteran should be 
afforded a new VA examination to determine the current 
severity and all manifestations of his service-connected left 
foot disability.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be advised 
that he may submit evidence 
showing the effects of the 
worsening or increase in 
severity of his service-
connected left foot disability 
on his employment and daily life 
consistent with the Court's 
holding in Vazquez-Flores v 
Peake, 22 Vet. App. 37 (2008).

2.	The RO/AMC should obtain all 
medical records regarding the 
veteran's treatment at the VA 
medical facility in Richmond, 
Virginia, for the period from 
July 2005 to the present, and 
from any other VA or private 
medical provider identified by 
him.  If any records are 
unavailable, a note to that 
effect should be placed in the 
claims file and the veteran and 
his representative so advised in 
writing.

3.	Then, veteran should be 
scheduled for a VA examination 
performed by an appropriate 
medical specialist, e.g. ,a 
podiatrist or physician 
(preferably an orthopedist), to 
determine the current severity 
and all manifestations of his 
service-connected calluses of 
the left foot with hallux 
rigidus, status-post 1st 
metatarsal osteotomy and 
cheilectomy of the 5th 
metatarsophalangeal joint (left 
foot disability).  All indicated 
tests and studies should be 
performed and all clinical 
findings reported in detail.

a.	The examiner should specify 
the degrees of flexion and 
extension for the left 
foot, and should note 
whether there is any 
additional limitation of 
motion due to pain, 
weakened movement, excess 
fatigability, or 
incoordination due to the 
left foot disability.  This 
determination should be 
expressed in terms of 
degrees of additional 
limited motion.

b.	The examiner should render 
specific findings 
associated with any left 
foot scar(s) found to be 
present that is (are) 
related to the service-
connected left foot 
disability.

c.	The examiner should 
describe any findings of 
moderate or moderately 
severe malunion of the 
tarsal or metatarsal bones, 
moderate or moderately 
severe foot injury, or 
severe unilateral hallux 
rigidus.

d.	Any left foot numbness or 
neurologic manifestations 
of the left foot disability 
should be described in 
detail.

e.	The examiner should 
describe any pain on 
manipulation and use of the 
foot; marked deformity 
(pronation, abduction); 
indications of swelling on 
use; characteristic 
callosities; tenderness of 
plantar surfaces of the 
feet; and whether use of 
orthopedic shoes or 
appliances improves the 
condition.  In providing 
the findings, the examiner 
should, to the extent 
possible, distinguish the 
symptoms attributable to 
service-connected left foot 
disorder from those of 
other non-service-connected 
foot conditions.  However, 
if it is not medically 
possible to do so, the 
examiner should clearly so 
state, indicating that the 
findings are with respect 
to the veteran's overall 
foot impairment.

f.	The examiner is requested 
to render an opinion as to 
the effect of the veteran's 
left foot disability on his 
daily life and his ability 
to obtain and maintain 
substantially gainful 
employment.

4.  Thereafter, the RO/AMC should 
readjudicate the appellant's 
claim for an increased rating 
for his left foot disability.  
If the benefits sought on appeal 
remain denied, the appellant and 
his representative should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice 
of all relevant actions taken on 
the claim, to include a summary 
of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently 
on appeal since the February 
2006 statement of the case.  An 
appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



